PER CURIAM.
Whereas, in cause No. 11275, between Burton-Sutton Oil Company, Incorporated, petitioner, and Commissioner of Internal Revenue, respondent, a judgment was entered by this Court on July 6, 1945, 150 F. 2d 621, affirming the decision of The Tax *904Court, 3 T.C. 1187, of the United States; and
Whereas, on April 22, 1946, the Supreme Court of the United States reversed the judgment of this Court, and issued its mandate to this Court remanding said cause for further proceedings in conformity with the opinion of that Court; now, therefore,
It is ordered that the decision of the said Tax Court of the United States he, and the same is hereby, reversed; and that this cause be, and it is hereby, remanded to the said Tax Court of the United States for further proceedings in conformity with the opinion of the Supreme Court of the United States.